Name: Council Regulation ( EEC ) No 1198/90 of 7 May 1990 establishing a community register of citrus cultivation
 Type: Regulation
 Subject Matter: farming systems;  plant product;  EU finance; NA
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 /59 COUNCIL REGULATION (EEC) No 1198 /90 of 7 May 1990 establishing a Community register of citrus cultivation Whereas , so that the citrus cultivation register is established and managed under the best conditions , the undertakings entrusted with its establishment should be determined by invitation to tender; Whereas this action should be implemented in Portugal as from the beginning of this marketing year , HAS ADOPTED THIS REGULATION: Article 1 Member States producing citrus fruit shall , in accordance with this Regulation , establish a register of citrus cultivation to cover all holdings cultivating citrus fruit within their territory . Member States where the total area under citrus fruit is less than 1 000 hectares shall not be subject to this obligation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 ( 3 ) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( z ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , with a view to laying down better guidelines for production and improving the way the Community withdrawal and control measure system functions , the necessary data regarding Community citrus fruit production potential must be available and accordingly provision should be made for the establishment of a register of citrus cultivation for each Member State producing citrus fruit; Whereas , for economic and technical reasons , the Member States in which the total area under citrus fruit is very limited should be exempted from the obligation to establish the citrus cultivation register; Whereas provision should be made for a time limit of five years for the full establishment of the citrus cultivation register ; whereas , in view of the need to test the methods to be used , provision should be made for methodological trials to be conducted prior to the establishment of the citrus cultivation register ; Whereas information contained in the citrus cultivation register must be constantly in line with the actual situation of citrus cultivation ; whereas , as a consequence, provision should be made for its constant updating and for regular checks on such updating; Whereas , owing to the information it contains, the citrus cultivation register is a vital management and control instrument ; whereas , for that reason , the relevant Community authorities must be able to have access thereto ; Whereas the measures contemplated as a whole are of special Community interest ; whereas provision should accordingly be made for the establishment and updating of the citrus cultivation register to be financed in full by the Community ; Article 2 The citrus cultivation register shall contain at least the following information in respect of each holding:  details identifying the holding and its location ,  references to parcels under citrus fruit ,  the main characteristics of citrus plantations . Article 3 1 . The undertaking responsible for establishing the register , for its sound operation and for its constant updating within the territory of a Member State shall be selected by invitation to tender . The draft notice of invitation to tender shall be forwarded to the Commission . Within one month of such notification , the Commission shall decide on any amendments to be made . TheCommission shall be consulted on the tenderer to whom it is proposed to award the contract; a negative opinion shall be tantamount to a refusal to finance the contract . 2 . A trial period of one year prior to the definitive award of the contract to establish the citrus cultivation register (&gt;) OJ No C 49 , 28 . 2 . 1990 , p. 78 . ( 2 ) OJ No C 96, 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p . 34 . No L 119 / 60 Official Journal of the European Communities 11 . 5 . 90 shall be organized to test the methods proposed by the undertaking selected pursuant to paragraph 1 . 3 . The register shall be established fully within five years from the date of entry into force of this Regulation . 4 . In conjunction with the Member State concerned , the Commission shall take steps to ensure that the register is established in each Member State . It may seek the assistance of consultants . The Commission and the Member State concerned shall have access to the register . Article 5 The Council shall , acting by a qualified majority on a proposal from the Commission , adopt the general rules for the application of this Regulation . Article 6 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035 /72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ( 3 ) as last amended by Regulation (EEC) No 1193 / 90 ( 4 ). Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply in Portugal as from its entry into force . Article 4 The measure provided for in this Regulation shall constitute intervention intended to stabilize the agricultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729 / 70 of the Council of 21 April 1970 on the financing of the common agricultural policy (') as last amended by Regulation (EEC) No 2048 / 88 ( 2 ). It shall be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( ») OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 185 , 15 . 7 . 1988 , p . 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) See page 43 of this Official Journal .